 574318 NLRB No. 59DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We correct the judge's citation of certain cases as follows:D'Alessandro's, Inc., 292 NLRB 81 (1988); Davis Supermarkets,306 NLRB 426 (1992), enfd. 2 F.3d 1162 (D.C. Cir. 1993), cert. de-
nied 114 S.Ct 1368 (1994).2All dates are in 1990 unless otherwise indicated.3The judge did not rely on evidence that HMO representatives andbusiness-related vendors had been permitted onto the Respondent's
property.Dow Jones and Company, Inc. and Independent As-sociation of Publishers' Employees. Case 2±CA±24686August 25, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGOn January 15, 1993, Administrative Law JudgeJoel P. Biblowitz issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, to
which the General Counsel and the Union filed an-
swering briefs; the General Counsel and the Union
filed cross-exceptions and supporting briefs, to which
the Respondent filed an answering brief; and the Re-
spondent and the Union each filed briefs in reply to
the other's answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions, and
briefs and has decided to affirm the judge's rulings,
findings,1and conclusions only to the extent consistentwith this Decision and Order.The facts of this case are more fully detailed in thejudge's decision. In brief, the Respondent and Charg-
ing Party Independent Association of Publishers' Em-
ployees (IAPE, the Union) have a long-term collective-
bargaining relationship. Their most recent collective-
bargaining agreement of record was effective from
February 1, 1990, until January 31, 1993. The bargain-
ing unit covered by their agreement includes approxi-
mately 2000 of the Respondent's employees in over 50
offices throughout the United States, and also several
offices in Canada. The significant events in this case
occurred in the fall of 1990.2In September, IAPE pro-posed to its membership that it affiliate with the Com-
munications Workers of America (CWA). An affili-
ation campaign followed, continuing until December,
when the IAPE membership rejected the proposal. The
Respondent openly and actively opposed the affiliation
proposal during this time.The complaint alleges, in essence, that, on variousdates in the fall of 1990, the Respondent violated Sec-
tion 8(a)(1) by enforcing its policies in such a way
that: (1) CWA officials were discriminatorily ejected
from the Respondent's facilities at South Brunswick,
New Jersey, and at Liberty Street in New York City,
where they had attempted to solicit support for the pro-posed affiliation; and (2) IAPE was discriminatorilydenied the use of the Respondent's premises for the
purpose of holding union meetings at the Respondent's
facilities at South Brunswick, Liberty Street, Chicago,
San Francisco, and White Oak, Maryland. The denial
of the use of its facilities for IAPE meetings was also
independently alleged as an unlawful unilateral change
in employment conditions in contravention of past
practice, thereby violating Section 8(a)(5) and (1), at
the Respondent's Chicago, South Brunswick, Liberty
Street, and Lexington Avenue, New York City loca-
tions.The judge found that both the ejection of the CWAofficials and the denial of the use of the Respondent's
property for IAPE meetings constituted unlawful dis-
parate treatment of activities protected by the Act. Ac-
cordingly, he concluded that the Respondent violated
Section 8(a)(1) as alleged, with the exception of the al-
legation that the Respondent had unlawfully refused
the use of its facility in San Francisco for an IAPE
meeting. He found that the evidence did not support a
violation at that location and he dismissed the allega-
tion. He also dismissed the 8(a)(5) allegation, conclud-
ing that the evidence did not establish a past practice
of the Respondent's permitting IAPE to use the Re-
spondent's premises for union meetings. We affirm the
judge's findings of violations but reverse his dismissal
of the allegation relating to the San Francisco office.
In addition, we reverse his dismissal of the 8(a)(5) al-
legation and find that the Respondent violated the Act
in that respect as well.1. The 8(a)(1) allegationsThe judge found, and we agree, that the Respondentunlawfully denied IAPE's requests to meet on the Re-
spondent's property at its facilities in White Oak, Chi-
cago, South Brunswick, and Liberty Street. He effec-
tively concluded that the Respondent's application of
its policy precluding ``outside organizations'' from the
use of its premises constituted unlawful disparate treat-
ment as applied to IAPE, because the Respondent in-
terpreted the same policy to permit meetings on its
property for other organizations: for example, a wom-
en's group made up of the Respondent's employees
and focused on workplace issues of particular interest
to women; a minority employees' group also made up
of the Respondent's employees and focused on minor-
ity-employee workplace issues; a weight-reduction pro-
gram for employees conducted by an independent or-
ganization; and a similarly independently conducted
smoke-ending program for employees.3The judgefound that the Respondent could not permit this array
of employee activities and meetings at its facilities and 575DOW JONES & CO.4All officers, officials, and members of IAPE were employees ofthe Respondent.5IAPE excepted to the judge's failure to find that the Respond-ent's conduct in this case was the result of an unlawful motive, i.e.,
a desire to restrain its employees' discussion and evaluation of the
affiliation proposal. In view of our disparate treatment analysis, we
find it unnecessary to address the question of the Respondent's mo-
tive. The Respondent's denial of access to CWA officials and for
IAPE meetings had a tendency to interfere with its employees' exer-
cise of their Sec. 7 rights, regardless of motive, and this is sufficient
to sustain the violations. See, e.g., American Freightways Co., 124NLRB 146, 147 (1959).at the same time lawfully deny the same kind of accessto IAPE, an organization not only existing for the pur-
pose of representing the Respondent's employees on
matters of terms and conditions of employment, but
also made up entirely of the Respondent's employees.4The judge also properly concluded that the Respond-
ent's particular interpretation of its policyÐthat an
``outside organization'' must have a ``Dow Jones busi-
ness-related purpose'' to gain access to its meeting fa-
cilitiesÐdid not coherently and objectively distinguish
between the activities permitted and the union activity
denied.In sum, we agree with the judge's application of thisdisparate treatment rationale and adopt his finding that
the denial of IAPE's requests to meet at four Respond-
ent facilities violated Section 8(a)(1). We also affirm
his disparate-treatment analysis and his finding that the
ejection of the CWA officials from two Respondent fa-
cilities violated Section 8(a)(1). The judge, however,
dismissed the complaint allegation that the Respondent
unlawfully refused to allow IAPE to use the con-
ference facilities at its San Francisco office because, in
his view, no evidence was submitted with regard to the
circumstances at that location. We disagree.Initially, we note that it is undisputed, and con-firmed in documentary form in the record, that IAPE's
request to meet at the San Francisco office was re-
jected by the Respondent because ``we do not provide
our corporate meeting facilities for non-Company orga-
nizations.'' It is also beyond dispute that the Respond-
ent's interpretation of its ``outside organization'' pol-
icy, permitting certain approved groups access to its
premises but excluding IAPE, extended corporatewide.
Thus, in each instance in this case of a request by
IAPE for access to conduct a meeting, the request was
rejected, or the rejection confirmed, by persons respon-
sible for the Respondent's labor relations at the cor-
porate level. Further, the Respondent's position prohib-
iting IAPE meetings on company premises because it
was an ``outside organization'' was communicated to
its managers companywide by the corporate official re-
sponsible for labor relations. Although the evidence of
the Respondent's actually allowing certain organiza-
tions access to its premises, as described above and inthe judge's decision, consists principally of instances
occurring at its South Brunswick and Liberty Street fa-
cilitiesÐthe two largest bargaining-unit locationsÐ
there is no indication in this record, and the Respond-
ent does not contend, that permission for the approved
groups to use the Respondent's property was limited to
those locations by some distinguishing circumstances.
Rather, the extensive evidence of the Respondent's en-
forcement of its policy at those locations, which we
have found unlawful, is representative of what the Re-spondent would, and would not, permit at its remain-ing bargaining-unit locations, including San Francisco.
The Respondent's express reliance on this corporate
policy in denying access to IAPE at San Francisco
manifests a consistent corporatewide practice with un-
lawful disparate effect.Accordingly, the Respondent's refusal to provide ac-cess to IAPE for a meeting in its San Francisco office
was, like its refusal of similar requests in White Oak,
Chicago, South Brunswick, and Liberty Street, guided
by a discriminatory interpretation of its corporate pol-
icy and therefore violated Section 8(a)(1). See North-eastern University, 235 NLRB 858, 864±865 (1978),enfd. in relevant part 601 F.2d 1208 (1st Cir. 1979);
Columbia University, 225 NLRB 185 (1976); see alsoHoneywell, Inc., 262 NLRB 1402 (1982), enfd. 722F.2d 405 (8th Cir. 1983) (employer unlawfully denied
union use of its bulletin boards at 25 different facilities
based on corporate policy which, inter alia, allowed
use of the bulletin boards only for ``company-ap-
proved'' or ``company-sponsored'' organizations).52. The 8(a)(5) allegationWith regard to the dismissal of the 8(a)(5) unilateralchange allegation, the judge rejected the General
Counsel's contention that, prior to the Respondent's
conduct in the fall of 1990, the Respondent had gen-
erally permitted union-related meetings on company
premises without significant restriction as a matter of
established corporatewide practice. In essence, the
judge held that although there was some evidence of
past union meetings at various bargaining-unit loca-
tions, the Respondent should not be held accountable
for the union-meeting policy, because, with the large
number of facilities the Respondent had, ``it would be
difficult for Respondent to know about each facility's
policy,'' and that ``more importantly,'' in two in-
stancesÐonce in 1987 at South Brunswick and once in
1989 at South Brunswick and Liberty StreetÐthe Re-
spondent's corporate labor relations officials objected
to IAPE's proposals to hold meetings on company
premises.We disagree with the judge, and we find that theevidence establishes that, prior to the fall of 1990,
there was a corporatewide practice between the parties,
consistent with a corporatewide policy established by
the Respondent, permitting union meetings on com- 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
pany property. Accordingly, the Respondent's unilat-eral change in this unitwide practice and policy in the
fall of 1990, without providing the Union an adequate
opportunity to bargain about the matter, violated Sec-
tion 8(a)(5).It is well settled that an employer's ``past practice''refers to an activity which has been satisfactorily es-
tablished by practice or custom. See Exxon ShippingCo., 291 NLRB 489, 493 (1988), and cases cited there.The judge's factual findings establish that from about
1987 until the fall of 1990 the Respondent permitted
union meetings to be held at the Respondent's unit lo-
cations in Boston, Washington, D.C., Dallas, Chicago,
and especially at its largest unit facilities, comprising
about half of the approximately 2000-employee
corporatewide unit: South Brunswick (about 600 unitemployees), Liberty Street (about 400 unit employees),
and Lexington Avenue. Significantly, there is no evi-
dence that, prior to the fall of 1990, the Respondent
ever denied permission for a union meeting on its
premises. The judge's major support for his finding
that the General Counsel had failed to establish a past
practiceÐthat in 1987 and 1989, Respondent ``ob-
jected to proposed union meetings and informed [the
union] that such meetings were against Respondent's
policy''Ðis completely undermined by the fact that
the Respondent ultimately permitted the Union to hold
its meetings on its premises in both instances. On both
occasions, the Union was allowed to hold its meetings
after the Respondent was satisfied that there was no
reasonable potential that the proposed meeting would
cause a disruption of the Respondent's operations. This
is a condition which is arguably implicit in any party's
granting of permission to use its facilities, and the fact
that the parties engaged in discussions prior to the
grant of permission to insure that no such disruption
would occur does not mean that the Respondent was
placing any significant restrictions on the Union's use
of its facilities. The record does not indicate that the
Respondent at any time placed any restriction on the
purposes for which the Union could hold its meetings.Thus, in view of the evidence showing that unionmeetings were permitted on the Respondent's premises
prior to the fall of 1990, and the absence of any evi-
dence showing that the Respondent ever denied the
Union's request to hold union meetings on its prem-
ises, or even placed restrictions on the purposes for
which such meetings could be held, we find that there
existed a consistent corporatewide past practice where-
by the Respondent permitted the Union to hold meet-
ings on the Respondent's facilities without restriction.
For the reasons discussed below, we also find that this
corporatewide past practice was consistent with the
Respondent's corporatewide policy that existed prior to
the fall of 1990 to allow such meetings on its prem-
ises.In the fall of 1990, after the proposal for IAPE toaffiliate with the CWA became generally known, the
Respondent notified the Union of what the Respondent
then asserted was its corporate policy concerning union
meetings on company premises. More specifically, a
letter dated October 5 from the Respondent's corporate
director of labor relations, Frank Barr, to IAPE Presi-
dent Ron Chen, stated in relevant part: ``We have re-
fused ... requests [for use of the Respondent's prem-

ises for union meetings at the White Oak and San
Francisco unit locations] and you should be aware that
we do not provide our corporate meeting facilities for
non-company organizations.'' Similarly, in a letter
dated October 17, Barr informed Chen: ``As we have
already informed you, we do not allow non-Companyorganizations to use our facilities for meetings, and
therefore must deny IAPE the use of our premises for
your Annual Meeting.'' In a memorandum also dated
October 17, from Barr to the Respondent's managers
companywide, Barr explained, in relevant part:
``Please be advised that our policy is that our corporate
premises are not provided for meetings of any outside
organizations, including IAPE.''These statements by Barr establish that the Respond-ent's policy concerning union meetings on company
property as of October 1990 was a companywide one
and, therefore, a policy affecting all bargaining-unit lo-
cations. Clearly, these statements stand in stark con-
trast to the evidence above of union meetings held on
the Respondent's premises without prohibition at var-
ious unit locations prior to the fall of 1990. In view
of the evidence showing that a corporatewide past
practice existed of permitting union meetings at the
Respondent's facilities and the evidence of the
corporatewide application of the Respondent's 1990
policy announcing the prohibition of such meetings, it
is reasonable to infer that the corporatewide policy be-
tween the parties up to the fall of 1990 was for the
Respondent to permit union meetings on its premises.
Accordingly, the Respondent's 1990 announcements
prohibiting IAPE meetings on its property constituted
a unilateral change in both the unitwide past practice
between the parties and in its corporatewide policy.Our dissenting colleague asserts that we err in find-ing that a corporatewide policy existed that permitted
the Union to use the Respondent's facilities for meet-
ings without restriction, because, in his view, there is
insufficient evidence to support such a finding at any
specific facility and such evidence as there is will not
support an inference that the past practice and policy
was corporatewide. We reject these contentions. As to
the former, only by summarily rejecting as ``sporadic''
and ``isolated'' the evidence regarding union meetings
at the Boston, Washington, Dallas, and Chicago facili-
ties, and then rejecting as ``periodic'' the evidence re-
garding a ``series of meetings'' at the South Brunswick 577DOW JONES & CO.6Chairman Gould finds no need in the circumstances of this casefor the affirmative remedy proposed below by Member Browning.
He notes that the General Counsel has not requested such a remedy.
Furthermore, the Chairman notes that compliance with the affirma-
tive restoration remedy for the 8(a)(5) violation found here nec-
essarily entails permitting nonemployee invitees to attend IAPE
union meetings in accord with past practice. Morever, the Chairman
finds that an implicit element of compliance with the Board's tradi-
tional cease-and-desist sanction for an 8(a)(1) discriminatory denial
of access is the granting of nondiscriminatory access to nonemployee
union representatives for a reasonable period of time in accord with
the access policy and practice in effect prior to the unfair labor prac-
tice. The Respondent cannot circumvent these remedial obligations
by claiming a subsequent revision of policy so as to deny all outside
organizations access to its facilities.Member Stephens agrees that Member Browning's remedial pro-posals are unwarranted in this case.Member Browning would further order the Respondent to notifythe CWA that in the future it will not be denied equal nondiscrim-
inatory access for the purpose of engaging in activities protected by
the Act. In addition, in Member Browning's view, the Respondent's
denial of access to the CWA denied the Respondent's employeesContinuedand Liberty Street facilities, can our dissenting col-league fit the evidence adduced to his analysis and find
insufficient evidence to support a finding that there
was a past practice and policy of allowing union meet-
ings without restriction at these five facilities.As to whether we can infer a corporatewide pastpractice and policy from the evidence of the past prac-
tice at the five facilities discussed above, we empha-
size that such an inference is no different than the one
our dissenting colleague is willing to make in joining
our 8(a)(1) finding that the Respondent discrim-
inatorily denied the Union access to its San Francisco
facility. As noted above, there was no evidence that
non-IAPE access was allowed at that facility, but we
inferred that such access was allowed and took place
there based on, inter alia, evidence that at its two larg-est unit locations, South Brunswick and Liberty Street,
the Respondent permitted non-IAPE groups to meet.
This evidence, which we inferred was representative of
what the Respondent would and did permit at all itsfacilities, including San Francisco, supported our ex-
tension of the 8(a)(1) disparate treatment violation to
that facility. Similarly, from the evidence showing that
the Union was allowed access for meetings at various
of the Respondent's facilities prior to October 1990,
including its two largest facilities, we infer that such
access was representative of the practice and policy
that existed at all of the Respondent's facilities
unitwide. For these reasons, and contrary to our dis-
senting colleague's assertions, we find the evidence of
the corporatewide past practice fully supports our in-
ference that a corporatewide policy consistent with that
corporatewide past practice existed prior to the fall of
1990, at which time the Respondent announced its new
corporatewide policy forbidding such meetings.Finally, the Respondent contends that, even assum-ing that it made a unilateral change in the parties' past
practice concerning union meetings on its premises, the
Union failed to request bargaining on receiving notice
of the change, and that, accordingly, the Union waived
its right to bargain about the matter. We disagree. The
Union's first notice that the Respondent had made a
unitwide change in the past practice and policy was
Barr's October 5 letter to Chen referred to above. The
tone and tenor of this letter (``[Y]ou should be aware
that we do not provide our corporate meeting facilities
for non-company organizations.'') made it clear to the
Union that this prohibitory policy had been established
and was now in place. In any event, the letter certainly
does not amount to a proposal for a change in termsand conditions of employment; rather, it implies clear-
ly that the policy is already in effect. Barr's October
17 letter to Chen conveyed the same message. Thus,
we find that the Respondent's new policy prohibiting
union meetings on its property was fully in effect at
the time the Union was made aware of it, i.e., that itwas a fait accompli. Accordingly, the Union was notrequired to request bargaining in order to preserve its
rights under the Act. See, e.g., Century Wine & Spirits,304 NLRB 338, 347 (1991); Storer Communications,297 NLRB 296 (1989); Migali Industries, 285 NLRB820, 821 (1987).Therefore, because the Respondent unilaterallychanged the unitwide past practice and policy permit-
ting union meetings on company property without pro-
viding the Union an adequate opportunity to bargain
about the matter, the Respondent violated Section
8(a)(5) and (1).3. The remedyWe will modify the judge's recommended Order toinclude a remedy for the 8(a)(5) violation found above.
In addition, we will provide cease-and-desist sanctions
for the Respondent's 8(a)(1) violationsÐthe usual
Board remedy for an unlawful, discriminatory denial of
access to an employer's property for the exercise of
protected rights. See, e.g., Richards United Super, 308NLRB 201 (1992); Davis Supermarkets, 306 NLRB426 (1992), enfd. 2 F.3d 1162 (D.C. Cir. 1993), cert.
denied 114 S.Ct 1368 (1994). We note that the judge
required in his order that the Respondent provide writ-
ten notification to IAPE as part of the remedy for the
8(a)(1) denial-of-access violations. The affirmative pro-
visions of our remedy for the 8(a)(5) violation include,
as a matter of routine, a requirement that the Respond-
ent give written notification to IAPE when it has re-
stored the past practice and policy of permitting union
meetings on company premises. See, e.g., Ernst HomeCenters, 308 NLRB 848, 866 (1992); Granite CitySteel Co., 167 NLRB 310 (1967). Because of the ade-quacy of this remedial provision, we need not pass on
the judge's recommendation that similar relief be af-
forded to remedy the 8(a)(1) violations.6 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
their Sec. 7 right to have access to information concerning the affili-ation campaign. Accordingly, she finds that the Respondent must be
ordered to permit limited access to the CWA in order to fully rem-
edy the denial of the employees' rights. Because the CWA was de-
nied such access on two separate occasions extending over an ap-
proximate 1-month period, Member Browning would require the Re-
spondent to notify the CWA that, upon request, it will be allowed
access to the Respondent's facilities for a 1-month period to conduct
an affiliation campaign. Because the cease-and-desist provisions of
par. 1(b) of the Order below could potentially fail to provide a full
remedy for the employees' denial of rights in regard to the CWA's
affiliation campaign, Member Browning would require the above ac-
cess to the CWA whether or not the Respondent, subsequent to the
events at issue in this case, may have revised its policy so as to deny
all outside organizations access to its facilities. The fact that theGeneral Counsel has not requested this remedy would not preclude
the Board from giving it. R.J.E. Leasing Corp., 262 NLRB 373 fn.1 (August 30, 1982 Order). Member Browning agrees with the
Chairman's statement that the Respondent cannot circumvent its re-
medial obligation to grant nondiscriminatory access to the CWA for
a reasonable period of time by claiming that it has subsequently re-
vised its access policy so as to deny access to its facilities to alloutside organizations. She would simply go one step further than the
Chairman, and expressly require the Respondent to make an affirma-
tive offer of the above-described limited access to its facilities to the
CWA.7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''In light of the unitwide nature of the Respondent'sunlawful conduct in this case, we will order that theBoard's notice be posted at each of the Respondent's
facilities in the United States where IAPE represents
employees. The Union also represents employees of
the Respondent in several unit locations in Canada,
and the judge ordered posting of notices at these Cana-
dian locations as well. As a general rule, however, the
Act's jurisdiction does not extend to employees outside
the United States. See, e.g., Benz v. Compania NavieraHidalgo, 353 U.S. 138, 144 (1957). Accordingly, wewill delete this portion of the judge's Order.We will also conform the language of the Board'snotice to that of our Order in this case.ORDERThe National Labor Relations Board orders that theRespondent, Dow Jones and Company, Inc., New
York, New York, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Refusing to allow the Independent Association ofPublishers' Employees (IAPE) equal and nondiscrim-
inatory access to company facilities in order to conduct
meetings of its members.(b) Refusing to allow representatives of the Commu-nications Workers of America equal and nondiscrim-
inatory access to company facilities.(c) Refusing to bargain collectively with IAPE asthe exclusive representative of the employees in the
appropriate unit, as that unit is set forth in the parties'
collective-bargaining agreement effective from Feb-
ruary 1, 1990, until January 31, 1993, by unilaterally
changing the parties' past practice and the Respond-ent's policy permitting union meetings on companypremises without providing IAPE an adequate oppor-
tunity to bargain about the matter.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Restore the parties' past practice and the Re-spondent's policy permitting union meetings on com-
pany premises, and give IAPE written notification that
this has been done.(b) Notify IAPE and on its request bargain in goodfaith to agreement or to impasse prior to changing the
parties' past practice and the Respondent's policy per-
mitting union meetings on company premises.(c) Post at each of its facilities in the United Stateswhere IAPE represents the Respondent's employees, in
places where such notices are customarily posted, cop-
ies of the attached notice marked ``Appendix.''7Cop-ies of the notice, on forms provided by the Regional
Director for Region 2, after being duly signed by the
Respondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and be
maintained for 60 consecutive days in conspicuous
places, including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.MEMBERSTEPHENS, dissenting in part.I agree with my colleagues that the Respondent'sejection of the CWA officials and its denial of the use
of its premises for IAPE meetings constituted unlawful
disparate treatment in violation of Section 8(a)(1), and
I agree with the amended remedy my colleagues set
forth concerning those 8(a)(1) violations. I do not
agree, however, that the Respondent violated Section
8(a)(5) by unilaterally changing a past practice gen-
erally permitting IAPE meetings on company property,
because, in my view, the General Counsel did not pro-
vide adequate evidence to establish that such a past
practice existed within the bargaining unit. Further, al-
though I concur in the judge's dismissal of this allega-
tion, I do so solely on the following grounds.Where it is alleged that an unlawful unilateralchange in employment conditions has been made
which contravenes the contractual parties' past prac-
tice, it is the General Counsel's burden to demonstrate 579DOW JONES & CO.1The judge also found that the Respondent objected to one of the1987 meetings being held in the employee lounge at South Bruns-
wick because of a perceived potential for disruption. The meeting
was subsequently held in the employees' cafeteria pursuant to an
agreement between the Respondent and the Union.by a preponderance of the evidence the existence andnature of that practice. Whirlpool Corp., 281 NLRB17, 22 (1986). In Exxon Shipping Co., 291 NLRB 489(1988), the Board agreed with the judge's statement of
general legal principles regarding what constitutes a
``past practice'':The Board has historically required that thechange complained of must be of an activity
which has been ``satisfactorily established'' by
practice or custom; an ``established practice''; an
``established condition of employment.'' GraniteCity Steel Co., 167 NLRB 310, 315 (1967);Chef's Pantry, 274 NLRB 775 (1985), a ``long-standing practice''; Brotherhood of LocomotiveFiremen, 168 NLRB 677, 680 (1967). See GulfStates, 261 NLRB 852, 862 (1982).Exxon, supra at 493. Additionally, in proving the exist-ence of a past practice, it is an obvious requirement
that the party being requested to abide by the practice
be shown to have known of and acquiesced in it. See,
e.g., BASF Wyandotte Corp., 278 NLRB 173, 180 fn.21 (1986).The critical issue here is whether, before the fall of1990, the Respondent acquiesced in a status quoÐsuf-
ficient to create a bargaining obligationÐwhereby the
Union routinely was permitted unrestricted access to
company property to hold union meetings. In section
III of his decision, the judge made findings of fact
concerning union meetings at a total of seven of the
Respondent's bargaining-unit facilities prior to the fall
of 1990. Relying on these factfindings, I would con-
clude that the instances of union meetings at 4 of these
officesÐBoston (3 meetings in 1987), Washington,
D.C. (1 meeting in 1987), Dallas (1 meeting some time
prior to 1987), and Chicago (1 meeting in 1988)Ðpro-
vide insufficient evidence to establish that the past
practice at issue existed, either bargaining-unit wide
(i.e., at over 50 locations) or even with respect to any
individual location cited above.Although the evidence is somewhat more detailedregarding the Respondent's three largest bargaining-
unit facilitiesÐat Liberty Street and at Lexington Ave-
nue in New York City, and in South Brunswick, New
Jersey, my conclusion is the same. Thus, the record es-
tablishes that the Respondent was aware of, at best, ex-
actly one union meeting at Lexington Avenue, in early
1988. In addition, the judge found that IAPE held ``an-
nual membership meetings'' on the Respondent's
premises in South Brunswick and Liberty Street in
1988, in January 1989, and in December 1989. At best,
one might find that the Respondent had knowledge of
two of these sets of membership meetingsÐin January
1989 and December 1989Ðand it raised objections to
the latter before allowing them to take place pursuant
to an ad hoc accommodation. Thus, Frank Barr, theRespondent's corporate director of labor relations, con-tacted IAPE President Chen and objected to the De-
cember 1989 membership meetings being held at the
Respondent's facilities on grounds that they might be
disruptive. Based on Chen's assurances that there
would be no disruption (possibly six employees, pos-
sibly fewer, had attended previous membership meet-
ings), and because Chen had stated that IAPE's bylaws
required that the annual membership meetings be held
before the end of the calendar year, Barr permitted the
December 1989 meetings to take place to ``accommo-
date'' the Union.It is apparent that, in 1987 and again in the springof 1990, the Respondent permitted a series of meetings
to be held at South Brunswick and Liberty Street for
employees to discuss the status of collective-bargaining
negotiations and tentative contract terms. It is quite
clear that these two sets of meetings, which were held
3 years apart, addressed a specific purpose: the prog-
ress of negotiations toward a new collective-bargaining
agreement. Accordingly, their significance is sharply
limited, if significant at all, with regard to the allega-
tion that a past practice existed wherein the Respond-
ent permitted union-related meetings without restric-tion.1In sum, with respect to the relevant 4-year periodprior to the fall of 1990, the General Counsel has pro-
vided evidence of the alleged past practice which cov-
ers only 7 of the 50-plus bargaining-unit locations. Of
these seven, the Boston facility had the largest number
of union meetingsÐthreeÐand these three all occurred
in 1987, at least 3 years before the alleged unilateral
change. The other six locations had fewer than three
such meetings during the relevant period. These meet-
ings were therefore remarkably few in number, spo-
radic, and isolated. The evidence does not establish
that the alleged unrestricted past practice existed at anyunit facility, much less on a broader basis consistent
with the multilocation bargaining unit. The only evi-
dence showing the Respondent consistently permitting
union meetings involved the collective-bargaining ne-
gotiations of 1987 and the spring of 1990: the periodic,
limited nature of these meetings provides virtually no
significant support for the allegation that the Respond-
ent generally permitted union-related meetings without
restriction. Accordingly, I would find that the General
Counsel has not proven that a past practice existed be-
tween IAPE and the Respondent of permitting union
meetings on the Respondent's property without restric-
tion as to purpose, and that therefore a vital premise 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2My colleagues assert that the inferential analysis for their 8(a)(5)finding is the same as that employed to find an 8(a)(1) disparate-
treatment violation at the Respondent's San Francisco facilityÐan
unfair labor practice finding with which I agree. There is, however,
a difference of substance between the two analyses. Regarding the
8(a)(1) violation, the Board evaluated the Respondent's documentedcorporatewide policy prohibiting IAPE meetings in light of the evi-
dence that the Respondent did permit groups similar to IAPE to
meet on its premises at various locations. Evaluation of this evidence
yielded a reasonable inference of what the Respondent would and
would not permit at all of its corporate locations, including San
Francisco, and consequently yielded a conclusion that the application
of this policy at the San Francisco facility was discriminatory and
unlawful.With regard to the majority's 8(a)(5) analysis, they consider thescanty historical evidence of IAPE access at a few bargaining-unit
locations, and infer therefrom a cohesive past practice at these sites.
They further infer, with no additional evidentiary support, that such
a past practice existed at all 50-plus unit locations. As a result of
these inferences, they divine that a corporatewide policy existed per-
mitting union meetings at all of the Respondent's locations without
restriction. As I have set out in detail above, the evidence in fact
does not establish a relevant past practice at any single bargaining-unit location, by inference or otherwise. Without this as an absolute
minimum, the majority's inferential chain simply does not hold.3That the union meetings were eventually held in the 1987 and1989 incidents does not prove that the Respondent did not have a
policy at least presumptively forbidding union meetings on its prop-erty; each of these meetings was held pursuant to discussions and
an accommodation between the Respondent and the Union.4I also note, regarding the past-practice issue, that the complaintalleges an 8(a)(5) violation at only 4 unit locations, while the major-
ity has found this violation unitwide, i.e., at over 50 locations. A
unitwide 8(a)(5) violation was not a matter litigated by the parties,
it is not consistent with any theory of the violation propounded by
the General Counsel or the Union, and, as discussed above, it is not
supported by a preponderance of the evidence.is absent for finding a unilateral change in a term andcondition of employment within the bargaining unit.My colleagues, however, draw the conclusion that,prior to the fall of 1990, there was a unitwide past
practice, as well as a companywide policy, permitting
IAPE meetings on company property. This conclusion
relies on the evidence the General Counsel provided
concerning past union meetings at the seven unit loca-
tions, the absence of evidence that the Respondent ever
effectively prohibited such meetings in the past, and
the undisputed fact that the Respondent announced a
blanket policy which prohibited IAPE meetings on its
property in the fall of 1990.As I have discussed above, the General Counsel'sevidence of prior union meetings is too meager to es-
tablish a generalized practice or custom between the
parties to the collective-bargaining agreement. Further,
the majority's central hypothesis is that if the Respond-
ent announced a companywide policy prohibitingunion meetings on its property in the fall of 1990, as
a matter of inference this policy must have replaced a
companywide policy permitting union meetings. Thisinference, however, is unsupported by any significant
evidence.2In fact, if any companywide policy existedconcerning union meetings prior to the fall of 1990,
the evidence at the very least creates an impression
that the Respondent's view was to prohibit them aspresumptively creating a disruption of the normal use
of the Respondent's property. This was the Respond-
ent's position with respect to the 1987 instance at the
South Brunswick facility and the 1989 instance involv-
ing both South Brunswick and Liberty Street.3Accordingly, the complaint allegation that the Re-spondent unilaterally changed an established past prac-
tice in the fall of 1990 by prohibiting union meetings
should be dismissed for lack of sufficient evidence,and I dissent from my colleagues' finding of an 8(a)(5)
violation in this matter.4APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
refuse to allow Independent Associa-tion of Publishers' Employees (IAPE) equal and non-
discriminatory access to our facilities in order to con-
duct meetings of its members.WEWILLNOT
refuse to allow representatives of theCommunications Workers of America equal and non-
discriminatory access to our facilities.WEWILLNOT
refuse to bargain collectively withIAPE as the exclusive representative of our employees
in the appropriate unit, as that unit is set forth in the
parties' collective-bargaining agreement effective from
February 1, 1990, until January 31, 1993, by unilater-
ally changing the parties' past practice or our policy
permitting union meetings on company premises with-
out providing IAPE an adequate opportunity to bargain
about the matter.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
restore the parties' past practice and ourpolicy permitting union meetings on company prem- 581DOW JONES & CO.1Unless indicated otherwise, all dates referred to here relate to theyear 1990.ises, and WEWILL
give IAPE written notification thatthis has been done.WEWILL
notify IAPE and on its request bargain ingood faith to agreement or to impasse prior to chang-
ing the parties' past practice or our policy permitting
union meetings on company premises.DOWJONESAND
COMPANY, INC.Mindy Landow, Esq., for the General Counsel.Richard Muser, Esq. (Clifton, Budd & DeMaria), for the Re-spondent.Lowell Peterson, Esq. (Robinson, Silverman, Pearce,Aronsohn & Berman), for the Charging Party.DECISIONSTATEMENTOFTHE
CASEJOELP. BIBLOWITZ, Administrative Law Judge. This casewas heard by me in New York, New York, on April 20, 21,
and 29, 1992. The unfair labor practice charge and first
amended charge were filed on October 9 and 10, 1990,1byIndependent Association of Publishers' Employees (the
Union). The complaint issued on April 18, 1991; on Feb-
ruary 11, 1992, a consolidated complaint issued, consolidat-
ing this matter with Case 2±CA±24770. On March 30, 1992,
another consolidated complaint issued, further amending the
consolidated complaint. At the opening of the hearing the al-
legations in the consolidated complaint regarding the allega-
tions of Case 2±CA±24770 were severed from the remaining
allegations due to a pending Motion for Summary Judgment
before the Board. Subsequent to the close of the hearing, and
after receipt of briefs, these two cases were again consoli-
dated. However, when the parties settled the allegations con-
tained in Case 2±CA±24770 it was again severed. Therefore,
the only allegations remaining before me are those contained
in Case 2±CA±24686. They are that Dow Jones and Com-pany, Inc. (Respondent) disparately maintained and enforced
a rule prohibiting solicitations by outside organizations on
Respondent's premises by prohibiting union-related solicita-
tions and meetings, while permitting nonunion-related solici-
tations and meetings by outside organizations on its prem-
ises. Six examples, occurring between September 24 and Oc-
tober 17, at Respondent's facilities throughout the country
are given, each allegedly violating the Act. The complaint
further alleges that on about October 17 Respondent in-
formed the Union that it would not be permitted use of Re-
spondent's facilities for its meetings. It is alleged that up
until about September, Respondent permitted the Union ac-
cess to its facilities for conducting meetings at six named fa-
cilities of Respondent and that by departing from this prac-
tice, without first affording the Union an opportunity to ne-
gotiate about this change, a mandatory subject of bargaining,
Respondent violated Section 8(a)(1) and (5) of the Act.On the entire record, including my observation of the wit-nesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, a New York corporation with an office andplace of business in New York City, as well as numerous
other offices, has been engaged in the publication, circula-
tion, and distribution of various daily and weekly financial
news publications distributed throughout the United States.
Annually, Respondent derives gross revenues in excess of
$200,000 from its various publications, including the Wall
Street Journal and Barron's Financial and Business Weekly
and subscribes to various interstate news services. Respond-
ent also publishes various nationally syndicated features and
advertises various nationally sold products. Respondent ad-
mits, and I find, that it is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATIONSTATUS
Respondent admits, and I find, that the Union and theCommunication Workers of America (CWA) are each labor
organizations within the meaning of Section 2(5) of the Act.III. THEFACTS
The Union has been the collective-bargaining representa-tive for certain of Respondent's employees at 55 locations
throughout the United States and Canada. The last two col-
lective-bargaining agreements between the parties were for
the periods 1987 through 1990 and 1990 through 1993. Most
of the 55 locations are small offices with only a few employ-
ees and are not directly involved here. The offices that are
most directly involved are Respondent's facility in South
Brunswick, New Jersey (South Brunswick), with 1100 em-
ployees, about 600 of whom are represented by the Union,
and an office located at 200 Liberty Street in New York City
(Liberty Street), with 600 employees, 400 of whom are rep-
resented by the Union. Also involved here are substantially
smaller offices in White Oak, Maryland (White Oak), Chi-
cago, Illinois, Washington, D.C., 420 Lexington Avenue, in
New York City (Lexington Avenue), and some other offices
that may be mentioned briefly. The Union is an independent
Union, whose members and officers are all employees of Re-
spondent. The Union represents Respondent's employees
only.Stated briefly, the General Counsel and the Charging Partyallege that for many years Respondent has allowed the Union
to conduct meetings of its members (Respondent's employ-
ees) at its various facilities without restriction. In about Sep-
tember Respondent promulgated a rule prohibiting such
meetings at Respondent's facilities, without first negotiating
with the Union about this change in procedure. The alleged
reason for the new rule is that the union leadership had rec-
ommended to the membership that the Union affiliate with
the CWA, and scheduled a membership vote on the subject.
Respondent, admittedly against any affiliation with the
CWA, promulgated the new rule against meetings at its fa-
cilities to assure that the affiliation would be defeated, it is
alleged. Additionally, the General Counsel alleges disparate
treatment; at the same time that Respondent was excluding
union meetings, it was allowing all sorts of other organiza-
tions to solicit at its facilities. The complaint alleges four in-
cidents between about September 24 and October 17 where 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Respondent refused to allow the Union to hold meetings atits facilities, and two situations on about October 4 and 9
when Respondent removed representatives of the CWA from
its facilities. Respondent defends that the rule as set forth in
writing in September was not new; it had always prohibited
non-Dow Jones business at its facilities. In addition, Re-
spondent defends that the Union has not been injured by therule because its members and officers can still meet at its fa-
cilities. It is only meetings that are prohibited.There was a substantial amount of testimony about thepractice at Respondent's facilities when the Union wanted to
have meetings of its members prior to the fall of 1990.
David Wessel was employed by Respondent in its Boston of-
fice from 1984 through 1987 and was transferred to Re-
spondent's Washington office, where he is presently em-
ployed. He testified that while he was employed in Boston,
where he was the local director for the Union, three meetings
were held in the lunchroom at the facility. At these meetings
the members discussed a dues increase, a contract settlement,
and whether to affiliate with another union. He publicized
the meetings with a notice on the Union's bulletin board and
a note on the door leaving the office. Twelve to fifteen em-
ployees attended each of these meetings. Wessel also ar-
ranged a meeting at the Washington facility. The meeting
took place on October 23, 1987, and was to introduce the
staff to Ron Chen, who had recently been elected president
of the Union. Wessel called June Kronholz, who was the
deputy bureau chief of the Washington office and asked her
permission to use the room for a union meeting and she
agreed. The meeting took place in a room where staff meet-
ings take place. About 20 employees attended. Chen testified
that while he was at the Washington office during this meet-
ing he saw Al Hunt, the bureau chief of the facility sitting
in his office. Another union meeting was held in this room
in late 1990 to discuss affiliation with the CWA. Virgil
Hollender, an employee of Respondent in South Brunswick,
testified that while he was employed by Respondent in Dal-
las, Texas, he observed a meeting of Respondent's compos-
ing room employees. Robert Colnaghi, a director for the
Union at White Oak, testified that in about 1985, shortly
after he became a director for the Union, Dick Doyle, his im-
mediate supervisor, congratulated him on his new position,
and said that if there was anything he could do to help him,
to let him know. For example, if he needed a conference
room, one was available for the asking. Colnaghi never
asked.Chen testified that he met with the union members at theChicago office in September 1988. A hearing involving an
ex-employee was scheduled to be heard at that time, so Chen
asked one of the union members to notify the members that
he would be at the facility. When he arrived he saw a notice
posted on the bulletin board announcing his arrival. He intro-
duced himself to the employees and shook hands with them
shortly before they were scheduled to leave for the day.
While he was there he met Nancy Ruffner, Respondent's
manager of employee relations, and Sporty King, a manager
for Respondent. They gave him a key to the conference room
on the premises, but Chen never used it as the employees
preferred to talk in the hallway. Chen also testified that he
met with the employees at Lexington Avenue once or twice
a year since becoming union president. On the first occasion,
in early 1988, he met with the employees in the employees'lounge sometime in the afternoon. While there, he saw no-tices posted announcing his visit. On that visit, as well as the
subsequent visits to Lexington Avenue, he met with, and
spoke to, the employees at the facility in the employees'
lounge and spoke to the managers of the facility.Chen testified that the parties completed negotiations fora new contract in the spring of 1990 and, at that time, he
conducted numerous meetings with the membership to
present the terms of the agreement. In this regard he met
with about 40 to 50 members in the employee lounge at Lex-
ington Avenue over a 3- to 4-hour period. Notices of the
meeting had been posted on the Union's bulletin board, the
walls, and the lobby at the facility. At about the same time,
he conducted four meetings throughout 1 day in South
Brunswick, from noon through 5 p.m., in the cafeteria, con-
ference room, and auditorium. In addition, he held annual
membership meetings at South Brunswick and Lexington
Avenue in 1988. At South Brunswick they met in the cafe-teria; at Liberty Street, they met in the room adjoining the
cafeteria. In January 1989, the Union held simultaneous
meetings in South Brunswick and Liberty Street. The
Union's annual meetings are publicized in a number of ways;
through mailings to the members as well as postings through-
out the facilities, and the 1989 meetings were no exception
to that. Chen testified that in about November 1989 the
Union posted notices at Liberty Street and South Brunswick
announcing membership meetings at those two locations:
Liberty Street in the cafeteria at 1 p.m. on December 11,
1989, and in South Brunswick in the cafeteria at noon on
December 12, 1989. Shortly thereafter, he received a call
from Frank Barr, Respondent's director of labor relations,
saying that he was bothered by the fact that he had seen a
union posting for annual membership meetings at South
Brunswick and Liberty Street, and that he would have a
problem with it. When Chen asked why, Barr said that the
meetings would be disruptive. Chen said that the Union's by-
laws require annual membership meetings and that they are
not ``overwhelmingly attended''; that rarely do more than six
people come to the meetings. He also told Barr that they had
similar meetings in the past and they were not disruptive.
Barr said that he would get back to him, but never did, and
the meetings went on as planned.As regards the 1987 meetings, Joe Nyitray, Respondent'semployee relations manager, testified that he saw a union no-
tice announcing that Chen would be available with other
union officers to answer questions in the employees' lounge
at South Brunswick. Because of his ``concern,'' he spoke to
Barr about ``what I termed a meeting taking place in the em-
ployee lounge.'' Barr agreed with his concern and he dis-
cussed it with the Union and the notice was removed. Chen
wrote to Nyitray, by letter dated July 27, 1987: ``Attached
please find copy of union posting in South Brunswick that
you found objectionable.'' After suggesting a method of set-
tling the matter, Chen concluded: ``This matter ought to be
resolved quickly as I plan frequent lunch gatherings to intro-
duce myself to IAPE's members at your location.'' In late
1987, shortly after becoming union president, Chen held a
meeting of union members in a conference room next to the
legal office in South Brunswick to discuss terms of the new
contract. Several of Respondent's managers, including Larry
Witham, Respondent's director of employee relations, were 583DOW JONES & CO.present until Chen asked them to leave because he felt thatthe members would be more comfortable in their absence.Barr testified that Respondent's policy is ``not to let othergroups or organizations use our facilities, unless there is a
Dow Jones business related purpose to it.'' He testified that
the first time that the Union's use of Respondent's facilities
for meetings came to his attention was when he received
Chen's July 27, 1987 letter. The next time that the situationcame to his attention was in late 1989 when Witham showed
him a union posting dated November 7, 1989; the posting
stated that the Union's annual membership meeting would be
held on December 11 and 12, 1989, at 1 p.m. in the cafeteria
at Liberty Street and at noon at the cafeteria in South Bruns-
wick. Barr called Chen and told him that Respondent was
concerned because they did not allow meetings in their cafe-
terias and that it would be disruptive for the people eating
in the cafeteria. Chen said that they had a similar meeting
the prior year and no more than two or three people came
by to speak to him. Barr said that he wasn't aware that the
Union had such a meeting the prior year. Chen said that if
Barr didn't even know about it, it could not have been dis-
ruptive. He also told Barr that their bylaws required that they
have a meeting in the calendar year. Barr discussed the situa-
tion with Witham and called Chen and told him that because
of his assurances, that they would try to ``accommodate'' the
Union. Since there wasn't much time left for the Union to
have its meeting, and ``since it was just going to be a couple
of people and would not, it really wouldn't amount to a
meeting, in the true sense of the word, that would be disrup-
tive of the cafeteria, that I would allow him to have it in
1989.'' The next occasion that the subject arose was in the
summer of 1990 when the Union requested the use of con-
ference rooms in South Brunswick and Liberty Street to de-
scribe the contract that Respondent and the Union had re-
cently agreed to. The meetings were planned for ``after
hours'' and Respondent agreed to allow the Union to use the
rooms. Barr testified to the distinction that Respondent draws
between a meeting and union officials such as Chen meeting
informally with employees on its premises. Since Chen and
the other union officers are all employees of Respondent they
can eat in the cafeterias and meet and talk to fellow employ-
ees while there: ``But that can't be boot strapped into a
meeting in the cafeteria, that's going to take over a portion
of it and disrupt it ....''
Nyitray testified that in mid-1987 he saw a notice postedon the Union's bulletin board announcing that Chen would
be available to answer questions on contract developments
on July 24, 1987, between 12 and 1:30 p.m. in the employ-
ees' lounge. He testified that it was the first time that he had
seen such a document and the first time that he learned that
the Union intended to have a meeting on the premises. He
contacted Barr and told him that they did not allow anyone
to ``take over'' the lounge without first requesting to do so,
and a meeting in the lounge would disrupt its normal usage.
Barr agreed and Nyitray called Paul Judd, a bargaining com-
mittee member who was supposed to be at the meeting with
Chen and told him that Respondent objected to a meeting
taking place at the employees' lounge ``taking up the facil-
ity.'' He told Judd that, even though the notice didn't say
meeting, the Union was inviting people to meet in the em-
ployees' lounge, ``a facility that people normally used and
would not be able to use.'' Judd asked if he meant that theUnion could not meet with its members in the cafeteria.Nyitray said that Respondent did not mean to stop employees
from stopping to talk to Chen while they were having lunch
in the cafeteria; what Respondent did not want was a meet-
ing that would take over and disrupt the facility. Nyitray tes-tified that Chen met with employees on the day in question.
He asked his secretary ``just to make sure that there was no
disruption'' and she told him that a few people were standing
around Chen's table while he was having lunch.Virgil Hollender, a union vice president, testified that in1990 he arranged for meetings of union members to discuss
the new contract terms. Chen asked him to set up these
meetings. He asked Nyitray for meeting space, and in about
April Nyitray told him that the Union could use an audito-
rium in South Brunswick after work and in about early June
the Union held a meeting in this auditorium at 5 p.m. This
meeting was lightly attended and he asked Nyitray if they
could have some additional meetings. A few days later,
Nyitray gave him approval and there were lunchtime and
after work meetings in the cafeterias and auditorium in South
Brunswick. These meetings were publicized by a poster on
the Union's bulletin board and flyers distributed in the cafe-
teria. Hollender also testified that in 1988 and 1989 he at-
tended membership meetings chaired by Chen in the cafe-
teria area at Liberty Street.One of the allegations here is that the Union's decision tohave the membership vote on affiliation with the CWA
caused the Respondent to change its policy and restrict the
Union's right to conduct meetings at its facilities. In October,
Respondent's managers were informed that Respondent
``does not favor affiliation: we fail to see how it will benefit
IAPE or our employees.'' The affiliation was voted down by
the membership in December; shortly thereafter, Respondent
sent a memo to its employees that it was ``gratified'' by the
vote.In about the beginning of October, there were two inci-dents involving CWA representatives who were removed
from Liberty Street and South Brunswick. It is alleged that
by these incidents that Respondent violated Section 8(a)(1)
and (5) of the Act. The earlier one involved Patricia Wallace,
a CWA staff representative, and the latter involved Edward
Sabol, a CWA organizing coordinator. Wallace testified that
in late September or early October she went to South Bruns-
wick to meet with Keith Jones, secretary-treasurer of the
Union. She reported to two security guards and Jones came
to meet her. They walked around the facility where she was
introduced to some stewards, officers, and active members
and met with some members in the cafeteria. While at the
facility she walked through the ``corridors'' beside the work
areas and when she was introduced to people ``they were in
the flow of traffic,'' going for coffee or lunch, but ``not in
the work station necessarily.'' After meeting with Jones, she
met with Hollender. They walked through the hallways of
buildings two, three, and four, and she was introduced to a
few people during this brief tour. She remained at the facility
for 2 or 3 hours that day. Frank Panella, Respondent's execu-
tive director of operations, testified that the work area is an
``open work environment consisting of cubicles'' rather than
enclosed offices. There is a common walk area, more com-
monly referred to as a hallway or corridor. While returning
to his office, he ``noticed an individual inside the work area
... standing either next to, or closely inside of a work sta-
 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tion, a cubicle ....'' Shortly thereafter, he observed her in
the ``work cubicle area'' and testified: ``it was brought to my
attention from my manager ... that one of the employees

had made a comment to their supervisor that they were being
disturbed or annoyed ... by this individual.'' (This testi-

mony was objected to as hearsay, which, of course it was,
and the testimony was admitted, but not for the truth of thestatement.) At this point, he saw her with Jones, and called
Nyitray and informed him of the situation. Wallace remained
in the area for about 35 minutes, and whenever he saw her
she was either next to, or within, the work cubicle area.
Panella never learned Wallace's name at that time, but when
he spoke to somebody in Respondent's personnel department,
he was told that she might be from CWA. In answer to ques-
tions on cross-examination, he testified that on the two occa-
sions that he observed Wallace (once from about a 30-foot
distance and then from a 60-foot distance) she was next to
a cubicle. Witham testified that he received a call from
Nyitray saying that Panella had told him that a CWA rep-
resentative was being escorted around the South Brunswick
facility. As a result he prepared and distributed a memo,
dated September 27, to numerous managers, including
Nyitray and Ruffner, stating:We have recently been advised that C.W.A. Repshave been invited into some facilities to talk to employ-
ees. If you become aware of this in your area, please
let me or Frank Barr know immediately.We do not permit outsiders to solicit our employees.If it occurs, you or the appropriate local management
representative should ask the Rep to leave and/or refuse
their request to come in.Wallace did return, a week or two later. She was met atthe guard desk by Lynn Healey, location director for the
Union, who walked with her to the cafeteria. She testified
that they chose a location in the cafeteria that would be out
of the way of the flow of traffic and would not cause a dis-
turbance where they sat with their literature which was about
the CWA and the proposed affiliation. A couple of employ-
ees came by and took some of the literature, but she did not
actively distribute it. In addition, a couple of stewards and
``contact people'' came by and spoke to them. After about
30 minutes someone from personnel said that she would
have to leave, and she did. Healey testified that she met Wal-
lace and took her to the cafeteria, where they sat down and
placed some literature on the table. She remained with Wal-
lace for about 15 minutes; at that time she returned to work
because her break was over. During this period Wallace
didn't speak to any other employee. As Wallace was being
escorted out of the building she stopped by Healey's desk.
Nyitray testified that on the day in question he was told by
an employee that a CWA representative was in the cafeteria;
he immediately went to the cafeteria. He looked around and
saw Wallace sitting by herself at a table about 15 feet from
the cash register, facing the people coming from the cash
register line. There was literature spread out on the table in
front of her. Nyitray introduced himself and said that she
would have to leave, which she did. Hollender testified that
until this incident he was not aware that Respondent prohib-
ited outside organizations from soliciting on Respondent's
premises.Sabol testified that from early summer until the beginningof October, he visited Liberty Street and Lexington Avenue
on six or seven occasions, meeting with Chen or other union
officers. He went to Liberty Street in about the beginning of
October where he met Chen and Ken Martin, vice president
of the Union. They sat in a room with glass doors leading
to the cafeteria on one side and the hallway on another side.
There were booklets and videotapes about the dues and staff-
ing issue as well as affiliation on the table. While they were
eating Witham walked in and told them that they would have
to leave. When Chen refused to leave Respondent's security
officers escorted them out. While they were being removed
a union photographer was photographing the situation.
Witham testified that he was informed by security that a
CWA representative was on the premises. He went to the
glass-enclosed area and saw Sabol sitting with Chen and
Martin. Literature and videotapes were on the table. He intro-
duced himself to Sabol and said that he would have to ask
him to leave because they do not permit solicitation on Re-
spondent's property. Chen said that neither he nor Sabol
would leave. Witham contacted security. At that time a
woman began to take pictures of the situation and continued
to take pictures throughout the incident. When the security
people came, they were escorted off the premises. Witham
testified that he did not see Sabol speaking to any of Re-
spondent's employees other then Chen and Martin. It is un-
disputed that this incident occurred shortly after the Wallace
incident in South Brunswick.Colnaghi testified that in about September he asked JeanCalvert, the secretary to Will Horner, the facility's plant
manager, for the use of the White Oak conference room for
a union meeting. He testified that this was the normal proce-
dure for meetings at the facility. She said that she would
speak to Horner to see if the room was available at that time.
When he didn't receive a response, he made a written re-
quest for the room for October 8 and 9 from 5 to 6 p.m.
for a union meeting for the plant's members. About a week
later, Horner called him and said that the room would not
be made available to the Union because ``it was against com-
pany policy.'' By letter dated October 5, Barr wrote to Chen,
inter alia:On October 2nd we received a letter in White Oakrequesting use of our conference and video facilities by
IAPE, along with a similar request in San Francisco the
preceding week. We have refused both requests and
you should be aware that we do not provide our cor-
porate meeting facilities for non-company organizations.Furthermore, we wish to forestall any future prob-lems with respect to outside CWA representatives at-
tempting to gain entry to our premises for the purposes
of solicitation. To the extent you are aware of that po-
tential, please be informed there is a long-standing
company policy prohibiting non-employees from out-
side organizations from entering the premises for solici-
tation purposes.Horner testified that Respondent's policy regarding itsconference rooms is that they are not to be used for ``non-
Dow Jones business purposes.'' When he received Col-
naghi's request he notified Nyitray of the request and Nyitray
``just affirmed my understanding of the policy that we 585DOW JONES & CO.wouldn't allow the conference room to be used for non DowJones business,'' and he told this to Colnaghi. He testified
that this was the only time he wrote to Nyitray about this
subject because it was the only time that a union or outside
organization asked for the use of a conference room. Nyitray
testified that when he spoke to Horner about Colnaghi's re-
quest, he asked him what his past practice had been with the
use of conference rooms and told Horner that as long as he
was consistent with his prior policy that he should continue
with that policy and deny the Union the use of the room.Keith Bagge, an employee of Respondent in Chicago anda director of the Union, testified that in early October he was
told by Martin that Chen would soon be coming to Chicago
and would like to talk to the members. Bagge then went to
see Ruffner and told her that Chen would be at the facility
on October 26 and he would like to have a conference room
or meeting room for that day so that Chen could meet with
and speak to the union members. She said that it shouldn't
be a problem and that she would get back to him. About 2
days later Ruffner told him that she couldn't give the Union
a conference room for Chen's visit because it was ``against
company policy for outside solicitation or for any solicita-
tion.'' Bagge, who was employed by Respondent from 1973
through 1991 testified that he was ``stunned'' at this re-
sponse and was not aware that such a rule existed. Ruffner,
who was employed by Respondent until February 1991, testi-
fied that Respondent has a small lunchroom with two tables
at the facility. Respondent also had two unlocked conference
rooms, one an advertising conference room, and the other a
news conference room. Respondent's policy was: ``We do
not conduct meetings on the premises that were not business
related to Dow Jones.'' She testified that Bagge told her that
Chen would be coming to the facility and they needed a con-
ference room for a meeting. ``My response initially was I
would check into it and get back to him ....'' She testified
that she doesn't believe that she told Bagge that his request
would not be a problem, although she may have said, ``No
problem, I'll look into it.'' To make sure that she ``was cor-
rect on the policy where we still did not allow meetings on
the premises ....'' she called Barr. After speaking to Barr,
she told Bagge that he could not have the use of a con-
ference room for Chen's visit because Respondent did not
allow meetings, other than Respondent's business, on its
premises.By memo dated October 12, Barr wrote to Pat Skelly, Re-spondent's manager of security in New York:As a result of the recent incidents involving CWA offi-cials violating our no-solicitation policy, and refusals by
IAPE officials to honor our request to abide by that
policy, be advised that until further notice, if an IAPE
officer or director requests permission for a visitor to
come on to our premises, security should immediately
notify either the Director of Labor Relations or the Vice
President of Employee Relations for their prior ap-
proval.On the same date, Barr wrote to Chen:In view of the events of this past Tuesday in the DowJones cafeteria at the World Financial Center involving
you, other IAPE officials, and representatives of the
CWA, and the events at the South Brunswick facilitylast week involving the CWA's failure to abide by theCompany's policy of prohibiting solicitation by outside
organizations on company premises, be reminded that
Dow Jones does not allow solicitation by any outside
organizations on Dow Jones premises. In furtherance of
that policy, and in light of the above recent events,
CWA representatives, officials, and employees are not
allowed in Dow Jones facilities, whether or not accom-
panied by Dow Jones employees. The Company's secu-
rity personnel have been so advised. We trust you will
advise your officers, directors and colleagues as well.On about October 1, the Union posted notices announcingthat the annual membership meetings would be held on Octo-
ber 24 and 25 at Liberty Street and South Brunswick. The
topics to be discussed were stated as the hiring of a full-time
staff person, affiliation with the CWA, and a dues increase.
By letter dated October 17, Barr wrote to Chen:It has come to our attention that you have scheduledIAPE's annual meeting in our South Brunswick and
New York cafeterias. As we have already informed
you, we do not allow non-Company organizations to
use our facilities for meetings, and therefore must deny
IAPE the use of our premises for your Annual Meeting.
We appreciate your cooperation in seeing to it that your
meeting is held off premises.By letter to the staff dated October 11, Barr notified themof the Wallace and Sabol incidents and stated: ``despite the
Company's long standing policy designed to ensure a work-
place free of solicitations and other intrusionsÐthat non-em-
ployees may not come on Company premises for the purpose
of soliciting on behalf of an outside organization.'' The letter
further stated that Respondent ``supports a full and fair de-
bate on the pros and cons of affiliation and we don't mean
to stand in the way of that debate. Clearly, however, IAPE
and the CWA have plenty of means for making their views
known without intruding into the workplace.''By memo dated October 17, to his managers, Barr wrote,inter alia:Please be advised that our policy is that our cor-porate premises are not provided for meetings of any
outside organizations, including IAPE. If such a request
is made at your location, it should be denied. Likewise,
if a meeting is scheduled without your knowledge and
held ... you should request that the meeting cease as

soon as you become aware of it.While IAPE Officers and Directors have a right asemployees to use our cafeteria facilities in normal fash-
ion and talk with co-employees while on break, they do
not have the right, and should not be allowed, to turn
such a privilege into an IAPE meeting and disrupt the
normal functioning of our cafeterias.Chen testified that due to Respondent's restriction on hold-ing meetings at its facilities, the Union did not have its an-
nual membership meetings in South Brunswick or Liberty
Street. He also testified that between October and April
1992, he had lunch with employees at South Brunswick on
about six occasions. Nyitray testified that Respondent's pol-
icy is not to allow third parties onto its property to meet with 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
employees. In this regard he has refused to permit a numberof organizations to come to Respondent's facilities. Among
them has been the United Way, a local health club, a child
care provider, and an oil change operation. Witham testified
that Respondent's policy is to prohibit outsiders from solicit-
ing its employees, and this has been the rule for the 27 years
that he has been employed by Respondent. He considers the
Union an ``outside organization.'' It was not until October
that Respondent issued letters and memos about this rule be-
cause that was when the CWA people came onto the prem-
ises and violated the rule. Presumably, prior to this, there had
not been such obvious violations of the rule. Barr testified
that Respondent's rule is not to allow outside organizations
to come on to the premises to solicit employees and not to
let other groups use its facilities unless there is a Dow Jones
business-related purpose to it, and this has been true since
he began his employ with Respondent in 1978.The General Counsel and the Charging Party allege thatRespondent's restrictions on its meetings at the facilities
should be found to be unlawful because they have been dis-
parately applied. In this regard, the evidence establishes that
Respondent has permitted HMO and health plan representa-
tives, art shows, meetings of the Minority Network, and the
Women's Network, smoke-ending, and Weight Watchers
Programs, as well as other programs on its premises while,
allegedly, denying the same access to union meetings.The latest agreement and, presumably, all recent agree-ments, between Respondent and the Union provides for
health care coverage for its employees. Respondent generally
makes available to its employees three plans, a comprehen-
sive medical plan administered by Aetna Insurance, as well
as HMO plans. There are about 25 different HMOs offered
by Respondent throughout all of its offices, usually 2 at each
location. Each year there is an open enrollment period in No-
vember. At that time there is literature available at the facili-
ties on the different plans; representatives of the plans are
also present on Respondent's premises during this period to
answer employees' questions.Respondent also has regular (often monthly) art exhibits inthe employee lounge opposite a cafeteria at South Bruns-
wick. Fliers containing information about the artist (most of
whom are not Respondent's employees), as well as the prices
of each painting exhibited, are posted and distributed
throughout the facility. The artist is present for a few days
during the display to answer employees' questions. The idea
of art shows was conceived by Rose Herbeck, who had been
employed by Respondent until about early 1992. While em-
ployed, she was given paid time to arrange and set up the
exhibit. Since leaving Respondent's employ, she has been
paid $50 a month, plus expenses, to set up these exhibits. Al-
though the flyers announcing the exhibits gives prices for
each of the paintings, Nyitray and Barr testified that each
participating artists signs an agreement not to engage in any
sale. Received in evidence was such an agreement dated in
1986 which states:No sale of art work shall be effected on Dow Jones'premises. You have the right to place next to the Art
Work your business card or a small sign identifying
yourself as the owner and/or artist of the work.As to whether he is aware that some of these paintings havebeen sold on Respondent's premises during their exhibition,
Nyitray testified: ``I know that there have been sales, as to
the timing of those, I do not know.''Respondent also provides access to its facilities, as well astechnical and limited financial support, to the Dow Jones
Women's Network (the Women's Network) and the Dow
Jones Minority Employees' Association (the Minority Asso-
ciation). The Women's Network issues a newsletter, appar-
ently monthly, entitled ``Images,'' which is posted through-
out the facilities and sent through interoffice mail to mem-
bers and others. In addition, Respondent's newsletter, entitled
``DJ Bulletin,'' lists the dates and locations of upcoming
meetings of the Women's Network and the Minority Asso-
ciation. The DJ Bulletin, dated October 23, 1989 states:Some minority employees have suggested establishing aminority network similar to the Dow Jones Women's
Network that South Brunswick employees have orga-
nized to meet regularly to help each other. The com-
pany supports such efforts with meeting space and
other encouragement.Donald Miller, Respondent's vice president of employeerelations, testified about these two organizations. The Wom-
en's Network is a group of employees that discusses issues
relevant to women and acts as a liaison between the female
employees and Respondent. The Minority Association like-
wise discusses issues that are relevant to minority employees
and acts with Respondent on these issues as well. These
groups discuss issues related to their employment with Re-
spondent, as well as issues involved in their community. Re-
spondent supports these organizations, in the form of meeting
space, printing their newsletters, transporting people to their
meetings, occasional ``modest honoraria'' to speakers at their
meetings, and some refreshments. These two groups are use-
ful to Respondent for their affirmative action program in that
Respondent ``references'' them as organizations that Re-
spondent deals with. They meet during worktime, for which
the employees are paid. Barr testified that the Women's Net-
work and the Minority Association are integral parts of Re-
spondent's affirmative action program. In that regard Re-
spondent supports them in the form of meeting space, re-
freshments, and payments for outside speakers, although
most of the speakers at their meetings are Respondent's offi-
cials. He considers their meetings to be a Dow Jones busi-
ness-related purpose. In differentiating these groups and the
Union, Barr testified that he considers their activities to be
``business related,'' because ``fostering and encouraging the
Women's Network and Minority Network is all part of our
affirmative action obligations.''Respondent has also granted access to Weight Watchersand smoke-ending meetings on its premises. Nyitray testified
that Respondent permitted this and agreed to reimburse the
Weight Watchers participants for half their fee if they main-
tained their weight loss. This was part of Respondent's
health program. There were two sessions for Weight Watch-
ers of 10 weeks for each session. Respondent reimbursed the
employees for the first session only. Respondent provided its
employees around the country with smoke-ending programs
at about the time that it curtailed smoking in most areas of
its facilities. Respondent paid for these programs and let the 587DOW JONES & CO.employees attend them at its facilities. Barr testified that theWeight Watchers programs and the smoke-ending programs
were ``business related'' because they contribute to a
healthier work force and, hopefully, lower health costs.Healey testified that for the year and a half prior to thehearing here, a company named Firminage Scent and Flavor
Company had its representatives at South Brunswick. Em-
ployees were invited to go to the lounge area and participate
in a survey of testing different scents of the company, for
which they were paid $10. Dee Worthington, a communica-
tions supervisor at South Brunswick, coordinated the pro-
gram. Healey participated on six occasions, the last being in
December 1991. Hollender testified that fellow employees
told him that they participated in the ``sniff test,'' but he
never did. Witham and Barr each testified that until they
heard the testimony here about Firminage, they were notaware of its presence at their facility. Barr testified that Wor-
thington is the direct supervisor of four or five telephone op-
erators at South Brunswick.There was also testimony that, in Chicago, employeeswere offered discounts to a health club and a leather shop,
as well as free checking at a nearby bank. Ruffner testified
that the health club offer was part of Respondent's wellness
program; Respondent paid $250 of the fee for those who
joined. As for the bank and leather shop, Ruffner testified
that it was ``another freebie that I just stuck into the new
hire packets and posted on the bulletin board.'' Ruffner testi-
fied that she could not remember any representatives of these
organizations being on the premises to speak to the employ-
ees, although the health club representative came to the facil-
ity and spoke to her.IV. ANALYSISThe amended complaint alleges that Respondent violatedSection 8(a)(1) of the Act by refusing the use of Respond-
ent's facilities for a union meeting of its employees at White
Oak and Respondent's facility in San Francisco, California.
As no evidence was adduced regarding the San Francisco fa-
cility, I recommend that the allegation in that regard be dis-
missed. The complaint also alleges that the Respondent vio-
lated Section 8(a)(1) and (5) of the Act by refusing the use
of its facilities for union meetings of its employees at its
Chicago facility, its New York facilities, and the South
Brunswick facility. The amended complaint further alleges
that Respondent violated Section 8(a)(1) and (5) of the Act
by removing Wallace and Sabol from South Brunswick and
Liberty Street, and by informing the Union, by letter on
about October 17, that it would not be allowed to use Re-
spondent's facilities for its meetings. Finally, the amended
complaint alleges a violation of Section 8(a)(1) and (5) of the
Act by Respondent deviating from its past practice of allow-
ing the Union access to its facilities without affording the
Union an opportunity to bargain about the change.Two recent Board decisions address the 8(a)(1) issue,stressing the importance of disparate treatment. In D'Alessan-dro's, Inc., 292 NLRB 91, the Board overturned the adminis-trative law judge's decision and found a violation of Section
8(a)(1) of the Act based on disparate treatment. The Board
quoted from NLRB v. Babcock & Wilcox Co., 351 U.S. 105(1956), which stated:[A]n employer may validly post his property againstnonemployee distribution of union literature if reason-
able efforts by the union through other available chan-
nels of communication will enable it to reach the em-
ployees with its message and if the employer's noticeor order does not discriminate against the union by al-
lowing other distribution. [Emphasis added by theBoard.]The Board then quoted from Sears, Roebuck & Co. v. SanDiego County District Council of Carpenters, 436 U.S. 180(1978), which stated:For nonemployee union organizers to gain access, theunion has the burden of showing that no other reason-
able means of communicating its organizational mes-
sage to the employees exists or that the employer's ac-cess rules discriminate against union solicitation. [Em-phasis added by the Board.]In finding a violation, the Board stated that ``Respondent'sproperty was regularly the scene of a wide range of commer-
cial and other activity unrelated to the operation of the
store.'' In Davis Supermarkets, 306 NLRB 1, the Boardfound that the employer violated the Act because of its dis-
parate treatment of denying access to the union while permit-
ting access to others. The Board also found that the Supreme
Court's decision in Lechmere v. NLRB, 502 U.S. 527 (1992),did not disturb the Court's language from Babcock & Wilcoxstated above.If anything, the General Counsel has a stronger case thanD'Alessandro's and Davis because the instant matter in-volves access and meeting rights of employees, not union or-ganizers, as was involved there. In Columbia University, 225NLRB 185 (1976), the Board found that the university vio-
lated the act by denying access to an organizing committee
composed solely of its employees, while allowing recognized
union groups, and outside groups, to use the denied facility
for a variety of purposes.In the instant matter, Respondent refuses to allow theUnion, made up entirely of its employees, to conduct meet-
ings at its premises. At the same time, Respondent allows
other organizations to use these facilities with few, if any, re-
strictions. There are monthly art shows at South Brunswick
arranged by former employee Herbeck during her worktime.
Since Herbeck has left its employ, Respondent pays her $50
a month for her work with the art show. It is clear that even
though the artists contracted not to sell the paintings at the
facility, paintings have been sold during the exhibits. I can
think of no other reason for listing the prices of the paint-
ings. The Women's Network and the Minority Network meet
at Respondent's facilities during working time, with technical
and financial assistance from Respondent, and with employ-
ees and nonemployees as speakers. In addition, Respondent
distributes and displays the announcements of their meetings.
For the past few years Respondent has had Weight Watchers
and smoke-ending programs at its facilities; at one time, Re-
spondent reimbursed employees for half the Weight Watch-
ers fee if they maintained their weight loss. Counsel for Re-spondent defends that the use of Respondent's facilities ``has
been limited to organizations or meetings that are work relat-
ed or that have a Dow Jones business purpose.'' 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2I did not discuss access to HMO representatives and vendors be-cause these truly are business related.These activities at its facilities are commendable and arenot to be discouraged, but to allege that they are work relat-
ed or have a Dow Jones business purpose is not persuasive.
The art shows are good for employee morale, and the Wom-
en's Network and the Minority Network serve as good com-
munication lines for Respondent, as well as assisting it in its
obligations under the antidiscrimination laws. The Weight
Watchers and smoke-ending programs, if effective, would
improve the health of its employees and lower Respondent's
medical insurance costs. But these activities are no more
business related than is its relationship with the Union. Re-
spondent seems to forget that the Union is the collective-bar-
gaining representative of about 2000 of its employees, and
it has responsibilities under the National Labor Relations Act
as it does with the Women's Network and the Minority Net-
work under affirmative action programs. Respondent cannot
lawfully provide access to one and not the other. I therefore
find that by providing access to these organizations while de-
nying access to the Union, Respondent violated Section
8(a)(1) of the Act.2It is next alleged that by removing Wallace from SouthBrunswick, and Sabol from Liberty Street Respondent vio-
lated Section 8(a)(1) and (5) of the Act. This situation in-
volves nonemployees who have less right to be on the Em-
ployer's premises than employees. Wallace and Sabol were
with employees at the time, apparently, answering questions
about the possible merger of the unions. They were clearly
not disruptive when they were first asked to leave, although
the Union and the CWA appeared to anticipate that Sabol
would be asked to leave since they just happened to have a
photographer present to photograph the incident for the next
union newsletter. Although this indicates that the Union may
have set up Respondent with this incident in the hope of gal-
vanizing the membership to support the merger, the fact re-
mains that Respondent removed Wallace and Sabol, while at
the same time allowing numerous other nonemployees to so-
licit at its facilities. I therefore find that by removing Wal-
lace and Sabol from South Brunswick and Liberty Street, Re-
spondent violated Section 8(a)(1) of the Act.Finally, it is alleged that by departing from its past prac-tice of permitting the Union to have access for its meetings
at South Brunswick, Chicago, and its New York facilities,
without first negotiating with the Union about the change,
Respondent violated Section 8(a)(1) and (5) of the Act. The
General Counsel's witnesses testified to situations that (he
claims) establish that prior to the fall of 1990 the Union
could use Respondent's facilities for meetings, without re-
striction. Respondent denies that such availability ever ex-
isted and cites examples from 1987 and 1989 to prove it.
The evidence establishes that in about July 1987, Nyitray ex-
pressed concern to Barr about a union notice announcing that
Chen would be in the employees' lounge at South Brunswick
to answer questions of the members. After Barr agreed with
his concern, Nyitray spoke to Judd and the notice was re-
moved. Chen wrote to Nyitray inquiring about what he felt
was ``objectionable'' about the notice, ending by saying that
he planned ``frequent lunch gatherings'' to introduce himself
to union members at South Brunswick. There is no record
of any written response by Respondent.The other incident occurred in late 1989. At that time, theUnion posted a notice, dated November 7, 1989, that the
Union's annual membership meetings would take place on
December 11 and 12, 1989, in the cafeteria in Liberty Street
and South Brunswick. On learning of this notice, Barr called
Chen and told him that they did not allow meetings in their
cafeterias, because it would be disruptive to those employees
who were eating there. When Chen responded that in the
prior year only two or three people came to see him, Barr
said that he wasn't aware that there had been a meeting the
prior year. Chen said that if he didn't know about it, it
couldn't have been disruptive; he also told Barr that the
Union's bylaws required a meeting in each calendar year.
After discussing the matter with Witham, Barr told Chen that
he would ``accomodate'' the Union and allow the meetings
to be held because there was not much time left for the
Union to have its meeting, and because ``it really wouldn't
amount to a meeting in the true sense of the word.''On the basis of all of the above, I find that the GeneralCounsel has failed to establish that there was a past practice
of allowing the Union free access to its facilities for meet-
ings. As his witnesses testified, there were occasions when
Respondent's agents gave them use of the facilities for meet-
ings, and invited future use. However, with over 100 offices
worldwide, it would be difficult for Respondent to know
about each office's policy. More importantly, in 1987 and
1989, prior to the proposed merger with CWA, Respondent
objected to proposed union meetings and informed Chen that
such meetings were against Respondent's policy. For these
reasons I find that the General Counsel has not established
that this policy existed prior to the fall of 1990, and I there-
fore recommend that this allegation be dismissed.Because some of the allegations here overlap, a summaryof my findings might be useful. I find that Respondent has
violated the Act as alleged in paragraphs 9(b), (c), (d), (e),
(f), (g), and 10 of the complaint, but has violated Section
8(a)(1) of the Act, not Section 8(a)(5) as also alleged. I find
that Respondent has not violated the Act as alleged in para-
graphs 9(a), 11, and 12 and recommend that these allegations
be dismissed.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union and the CWA are each labor organizationswithin the meaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by refus-ing to permit the Union to use its facilities for meetings of
its members while permitting numerous other organizations
use of these facilities.4. Respondent violated Section 8(a)(1) of the Act by re-moving Wallace and Sabol from its South Brunswick and
Liberty Street facilities.5. Respondent did not violated Section 8(a)(5) of the Actas further alleged in the consolidated amended complaint.REMEDYHaving found that Respondent violated Section 8(a)(1) ofthe Act, I shall recommend that it cease and desist therefrom
and take certain affirmative action designed to effectuate the
policies of the Act.[Recommended Order omitted from publication.]